1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:13-CR-00077-004 LJO
8                           Plaintiff,                  ORDER OF RELEASE
9
            v.
10
      FERNANDO RUBALCAVA,
11
                            Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held August 5, 2019.
15
     The defendant has been accepted to Teen Challenge, an inpatient facility located in Reedley,
16
     California. The defendant shall be released with the same previously ordered conditions of
17
     supervised release issued on October 13, 2015. The defendant shall comply with the additional
18
     conditions of supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21               program to obtain assistance for drug and/or alcohol abuse, for a period of up to 365
22               days, and up to 10 additional days for substance abuse detoxification services if
23
                 deemed necessary.
24
                 ///
25
                 ///
26

27               ///

28               ///
1           Status Conference set for October 21, 2019, at 8:30am. before Judge O’Neill.
2
            The defendant shall be released on Monday, August 12, 2019 at 8:00am, to a
3
     representative of the Teen Challenge, Residential Drug Treatment Program.
4

5

6
     IT IS SO ORDERED.

7       Dated:    August 6, 2019                         /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
